ITEMID: 001-127116
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF DÖMÖTÖR v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Nebojša Vučinić;Peer Lorenzen
TEXT: 4. The applicant was born in 1950 and lives in Budapest.
5. On 22 November 2002 Ms G.D. and two others brought an action against the applicant and ten further respondents before the Budapest IV/XV District Court, seeking title to, and termination of, co-ownership. Several respondents lived abroad, causing certain difficulties in summoning them.
6. The District Court held six hearings between 3 June 2003 and 28 January 2005.
7. On 27 July 2005 the proceedings were stayed on account of the death of respondent A.G. The applicant, on whom this was legally incumbent, invited the successors to join the proceedings on 22 January 2007.
8. Between 18 October 2007 and 22 May 2009 five further hearings were held. A partial judgment was delivered on 4 June 2009.
9. On 23 November 2010 the Budapest Regional Court held a hearing and, by its order of 30 November 2010, quashed the partial judgment and remitted the case to the first instance.
10. In the resumed proceedings, four hearings were held and a partial judgment was delivered on 25 November 2011.
11. The proceedings continued on appeal before the Budapest Regional Court, acting as a second-instance court. This court adopted a final partial decision on 7 May 2013.
12. As to the remainder, it appears from the documents in the case file that the proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
